By the Court.

Jenkins, J.,
delivering the opinion.
The record in this case presents two questions for our consideration :
1st. Whether a widow of an intestate, who had intermarried with him prior to the Act of 1854, (entitleing widows to have advancements made to children brought into hotchpotch for their benefit, the intestate having died after the passage of said act,) was entitled to have advancements made to the children of a former marriage, brought into hotchpotch for her benefit in the distribution of her husband’s estate.
2dly. When are advancements chargeable with interest under said act ?
Upon the first question, the Court below held that the widow was so entitled, and we think, correctly.
It was insisted, in the argument, that the act so construed interferes with vested rights, but how, we could not ascertain from it.
*533The only property proposed to be taken into consideration in the distribution, the right to which was vested, either at the time of the widow’s marriage, or at the passage of the act in question, was the property advanced. The construction given to the act by the Court below does not interfere with the right of the children advanced to but it is said that by this construction their interest in the property, of which their intestate parent died possessed, is greatly diminished. So it is, but as they had not, until the death of their father, any vested right to any portion of the property whereof he died seized and possessed, it does not follow that such diminution interferes with a vested right. Had the Legislature, instead of this law, enacted one making the widow of an intestate his sole heir, it would not have interfered with any right vested in the children of one then living. The question is made, when, under the provisions of this act, advancements are chargeable with interests.
The language of the act is, “when any child or children shall have had an estate by settlement or advancement of the intestate, in his lifetime, by portion or portions, such estate, at its valúe at the time of the advancement, without interest thereon, shall be brought into account or hotch-pot at the time of the distribution, as so much of the share of any such child of the intestate.”
The Court below held that an advancement was not chargeable with interest “ until it was brought into hotch-pot and distributed, and not at the expiration of twelve months from the grant of administration.” It is insisted in behalf of the complainant in the Court below (the widow) that interest should be computed from the time last mentioned, because the words in the Act of 1854, “at the time of distribution,” must be taken as referring to that provision of the Act of 1764, which requires that the first distribution shall be made within twelve months after administration granted. We do not feel the force of this suggestion.
The Act of 1854 relates exclusively to distribution among the next of kin, whilst the section of the Act of 1764 referred to, relates only to distributions among creditors.
*534What connection, then, can there be between a distribution among creditors and interest upon advancements? or why the one should result from the other, is not at all apparent.
Between advancements and distributions among heirs, there is an intimate connection; but no statute prescribes a time when such distribution shall be made, nor does the law contemplate more than one such distribution. It is true, cases may arise wherein there may properly be several distributions among heirs, but these are exceptional.
. We think the distribution contemplated by the Legislature in the passage of the Act of 1854, was the distribution among the next of kin, and this rarely happens within twelve months after the grant of administration. Our opinion, moreover, is, that it was not the intention of the Legislature to fix a time from which interest should be computed on advancement, but merely to provide, that in the administration of an estate, no account should be taken of advancements until the time of distribution, and that then they should be brought in at their value when made, without interest. The only mention made of interest seems'to inhibit the computation of it at all—without interest. We therefore think the ruling of the Court right on this point also.
Let the judgment be affirmed.